Citation Nr: 0415192	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  97-23 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a prostate 
disorder.  

3.  Entitlement to an original evaluation in excess of 10 
percent for right shoulder disorder.  

4.  Entitlement to an original evaluation in excess of 10 
percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active duty in June 1996.  

This appeal arises from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In August 1997 the veteran filed his substantive appeal.  He 
appealed only the issues of the original evaluations for the 
right shoulder and migraine headaches; and service connection 
for hearing loss, gastroesophageal reflux disease (GERD), 
aortic valve insufficiency and a prostate disorder.  

Subsequently, in October 1997 the Hearing Officer at the RO 
granted service connection for GERD and aortic insufficiency.  
The veteran did not file a notice of disagreement with the 
ratings assigned for those disabilities, within one year of 
the dated he was notified by an October 1997 supplemental 
statement of the case of that decision.  The issue of the 
ratings for GERD and aortic insufficiency are therefore not 
currently in appellate status.  38 C.F.R. §§ 20.200, 20.201, 
20.202 (2003).  

In the October 1997 rating decision the Hearing Officer also 
assigned higher evaluations for both the veteran's migraine 
headaches and right shoulder disorder.  A veteran's claim for 
an original or an increased rating will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues currently in appellate status are service 
connection for bilateral hearing loss and a prostate disorder 
and the original evaluations of a right shoulder disorder and 
migraine headaches.  
FINDINGS OF FACT

1.  The veteran's hearing measured in puretone thresholds for 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is not 
40 decibels or greater and three of the frequencies are not 
26 decibels or higher.  His speech recognition ability for 
both ears is greater than 94 percent.  

2.  The claims folder does not contain a current diagnosis of 
a prostate disorder.  

3.  Range of motion of the right arm is not limited to 
shoulder level.  The veteran has full range of motion with 
pain in the right shoulder at the extremes of internal and 
external rotation.  There is no additional limitation of 
motion of the shoulder with repetition of movement related to 
pain, fatigue, incoordination, lack of endurance or weakness.  

4.  The veteran's migraine headaches, though occurring as 
frequently as three to four times per month, do not cause 
severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).  

2.  Service connection is not warranted for a claimed 
prostate disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2003).  

3.  The criteria for an original rating in excess of 10 
percent for a right shoulder disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2003).  

4.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board concludes that the discussions in the March 1997 
Statement of the Case, October 1997, April 2002, January 2003 
and January 2004 Supplemental Statements of the Case, and May 
1997, October 2002, and August 2003 letters from the RO to 
the veteran adequately informed him of the information and 
evidence needed to substantiate his claims.  The Statement 
and Supplemental Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran informed him of the types 
of evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the RO decision 
that was the subject of this appeal.  In this instance the 
VCAA was passed after the initial denial of the veteran's 
claims in July 1996.  Obviously, the veteran could not have 
been informed of law that did not yet exist.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, notice of VCAA and the regulations implementing VCAA 
were provided by the RO as is noted above.  In January 2003 
the RO informed the veteran of the new regulations 
effectuating the VCAA at 38 C.F.R. § 3.159 prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, his records of treatment after service at Temple VA, 
his private records of treatment from Kings Daughters Clinic 
and arranged for him to be examined by VA.  The RO obtained 
all identified evidence.  As VA has fulfilled the duty to 
notify and assist, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Factual Background.  On the audiological evaluation on the 
service separation examination in February 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0
LEFT
10
5
10
5
10

Service medical records include treatment of migraine 
headaches dating from May 1979 to July 1984.  Classic 
migraines were diagnosed.  

The veteran dislocated his right shoulder in service in June 
1980.  In August 1981 his recurrent dislocation of the right 
shoulder was surgically repaired.  An October 1992 orthopedic 
consult noted the veteran had again dislocated his shoulder 
and it had been reduced.  A physical therapy evaluation of 
the shoulder in September 1993 noted the veteran's right 
shoulder was doing well.  

On service separation examination in February 1996 the 
veteran's prostate was noted to be firm and non-tender.  An 
evaluation by the urology clinic was ordered.  

A general VA examination of the veteran was conducted in June 
1997.  He was working for the Sheriff's Department as a 
Corrections officer.  The veteran reported that currently his 
migraines occurred two to four times per month in a cluster 
over a two to three day period.  His headaches usually went 
away with rest.  The examiner noted that during the veteran's 
retirement examination the right lobe of the prostate 
appeared hard.  The veteran subsequently had a prostatic 
biopsy which was negative.  He did not have any trouble 
urinating.  The veteran reported he had right shoulder pain 
and trouble reaching his back when using his right hand.  His 
complaints included difficulty hearing normal conversation.  
Genitourinary examination revealed a left missing testis, 
status post left orchiectomy for left testicular seminal 
carcinoma.  Range of motion of the right shoulder was nearly 
full except for when the veteran used his right hand to touch 
his back it was slightly decreased.  The diagnoses included 
cluster migraine headaches, a history of prostatic 
enlargement and right shoulder traumatic arthritis.  

A VA audiological evaluation was performed in June 1997.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
5
LEFT
15
10
0
0
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  

The RO obtained the veteran's VA outpatient treatment records 
from Temple VA for the period from October 1997 to January 
2002.  They included oncology records of follow up for 
testicular cancer.  They do not include any references to or 
diagnosis of a prostate disorder.  

The RO also obtained the veteran's records from the King's 
Daughters Clinic.  They included treatment and evaluations 
for migraine headaches.  June 1998 records revealed the 
beginning of trials of various medications for treatment of 
migraines.  June 1998 records noted the veteran had seven 
headaches in the last month.  June 1999 records noted Paxil 
was helpful in controlling his headaches.  His headaches were 
noted to have improved on Paxil.  August 1998 records 
revealed he had episodic headaches with double vision, 
crossing of his eyes, dizziness and blurred vision.  He could 
not see any objects for five minutes.  He had headaches once 
a week which usually lasted for two to three days.  In July 
1998 the veteran was evaluated by the Neurology and Headache 
Clinic.  The veteran reported having episodic headaches since 
he was a child.  When he was a teenager he had four to five 
headaches per month.  His headaches lasted from one to three 
days at a time.  He had partial functional impairment.  He 
could function through most of his headaches.  September 1998 
records noted significant improvement of his headaches.  The 
veteran had not had any headaches for one month.   December 
1998 records revealed the veteran had only one headache the 
previous month.  The examiner again noted improvement of his 
headaches and again prescribed Paxil.  

The RO arranged for VA neurological evaluation of the veteran 
in November 2002 to assess the severity of his migraines.  
The veteran reported the migraines occurred once per week, 
lasting for approximately three hours.  The veteran had not 
had to call in sick because of his migraine headaches.  He 
had not lost any time from work.  

A VA examination of the right shoulder was conducted in 
November 2002.  The veteran reported stiffness in the right 
shoulder, usually in the morning in damp or cold weather.  He 
was not taking any medication for the shoulder.  He had not 
had any flare-ups with the joint.  He had not recently had an 
episode of dislocation.  He had pain with internal rotation 
or throwing objects.  He worked as a corrections officer and 
had not missed any work because of right shoulder pain.  He 
was able to perform activities of daily living.  The veteran 
was right handed.  When the examiner was asked to measure 
passive and active range of motion he referred to part D of 
the report which listed the measurements for normal range of 
motion of the shoulder.  The joint was painful at extremes of 
internal and external rotation.  There was no additional 
limitation by pain with repetition of movement, related to 
pain, fatigue, incoordination, weakness or lack of endurance.  
The veteran had a well healed scar on the right anterior 
shoulder that was nontender.  He had pain with extremes of 
motion of internal and external rotation without atrophy.  No 
ankylosis was noted.  X-rays of the right shoulder revealed 
normal AC and shoulder joints spaces and bony trabeculars.  
There was no tendon calcification in the two views of the 
shoulder.  The impression was negative right shoulder.  

A VA genitourinary examination was performed in November 
2002.  There were no findings of a prostate symptoms and no 
diagnosis of any disorder of the prostate.  

A VA audiologist evaluation was performed in November 2002.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
20
LEFT
20
20
20
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was the veteran had normal hearing, 
bilaterally.  

The RO obtained additional records from King's Daughters 
Clinic.  July 2003 records reveal the veteran complained of 
migraines and asked for refills of his medications.  He was 
asked to keep a headache diary.  August 2003 records noted 
his migraine cephalgia was much improved.  

In September 2003 on his VA Form 21-4142 the veteran stated 
he had two to four migraines a week.  After taking Topiramate 
they had been reduced to two to three per month for the last 
two months.  The veteran also submitted a statement in 
September 2003.  He asserted his migraine headaches were 
increasing and beginning to affect his work.  He said he had 
been getting migraines, blurred fuzzy vision, dizziness about 
two to three times per week.  His physician had changed him 
from Paxil to Topiramate.  Since he started the medications 
most of the migraines had stopped.  He still had one to two 
per month.  He was able to function more clearly.  

A VA neurological evaluation of the veteran's migraines was 
conducted in October 2003.  The veteran reported three to 
four prostrating headaches every month.  The headache 
incapacitated him for four to six hours.  This happened 
despite his compliance with his medication regime.  At times 
he had to miss work because of that and at times he worked 
through the headache.  The VA examiner noted this represented 
a worsening of his migraines and requested his rating be 
adjusted accordingly.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  

Traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5010.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45 (2003).  The shoulder is considered a major joint.  

Limitation of motion of the major arm at shoulder level is 
considered 20 percent disabling.  Limitation of motion of the 
major arm to midway between the side and shoulder level is 
rated as 30 percent disabling.  38 C.F.R. § 5201 (2003).  

Migraine with frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability are 
rated as 50 percent disabling.  Migraine with characteristic 
prostrating attacks occurring on an average of once a month 
for the last several months are rated as 30 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).  

Service Connection

Analysis.  The veteran is seeking service connection for 
bilateral hearing loss and a prostate disorder.  Regardless 
of the theory of entitlement, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich 
v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), it was noted that Congress specifically 
limited entitlement for service- connected disease or injury 
to cases where such incidents resulted in disability.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In this instance the claims folder does not include a 
diagnosis of bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385 or a current prostate disorder.  A review of the 
audiological evaluations in February 1996, June 1997 and 
November 2002 reveals the puretone thresholds for the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz in both 
ears are all less than 26.  There was no evidence of a single 
puretone threshold of 40 in either ear.  The diagnosis was 
the veteran had normal hearing in both ears.  In the absence 
of evidence that the veteran's hearing acuity meets the 
criteria set out at 38 C.F.R. § 3.385 service connection for 
bilateral hearing loss is not warranted.  

As the veteran has asserted, at the time of his separation 
examination in February 1996 it was noted his prostate was 
firm and nontender.  He was referred for an evaluation to the 
urology clinic.  The urology evaluation found no prostate 
disorder.  VA examinations in June 1997 and November 2002 do 
not include current diagnosis of a prostate disorder.  The 
June 1997 VA report included diagnosis of an enlarged 
prostate by history only.  A review of the veteran's 
outpatient treatment records from VA and his private 
physician do not include any references to an enlarged 
prostate or any complaints of urinary frequency or difficulty 
voiding.  The VA examiner noted a prostatic biopsy was 
negative.  The November 2002 VA examination for the 
genitourinary system did not reveal any disorder other than 
the history of testicular cancer.  The VA records of the 
oncology follow up for testicular cancer did not note any 
prostate disorder.  

In the absence of a current diagnosis of a prostate disorder 
service connection is not warranted.  

Original Ratings

The ratings for migraines and the right shoulder arise from 
the original decision of the RO which granted service 
connection for those disorders.  In Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  The Board has considered the assignment 
of staged ratings.  





Migraine Headaches

The veteran's migraines are currently rated as 30 percent 
disabling.  A higher rating requires completely prostrating 
attacks and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).  

The Board has reviewed the evidence carefully to ascertain 
the symptoms and general characteristics of the veteran's 
migraines.  The veteran's migraines are characterized by 
visual impairment.  In June 1997 the veteran reported 
headaches two to four times per month that usually went away 
with rest.  The records from the Kings Daughters Clinic in 
July 1998 included the most complete evaluation of migraines.  
The veteran described his symptoms as primarily visual.  He 
had partial functional impairment only.  His headaches were 
not totally prostrating or incapacitating.  In addition, with 
medications beginning in 1998 the frequency of the veteran's 
headaches had decreased.  In November 2002 the veteran 
reported he had not called in sick because of his migraines.  
He had not lost time from work.  

Records from King's Daughters Children dated in June 2003 to 
August 2003 noted a change in his medications and that his 
migraines were much improved.  Although the veteran asserted 
his migraines were increasing and beginning to affect his 
work,  the veteran's statements in September 2003 were not 
consistent with the outpatient treatment records from King's 
Daughters Children.  He stated that since he began the 
medications most of his migraines had stopped.  He still had 
one to two headaches per month.  

The VA examination in October 2003 noted three to four 
prostrating headaches every month.  That is inconsistent with 
the reports in the veteran's private outpatient treatment 
records for the months immediately preceding the examination 
and the veteran's statement in September 2003 that he still 
had one to two migraines per month and was able to function 
more clearly.  While the VA examiner stated that the 
veteran's headaches had worsened based upon history obtained 
at that time, the contemporaneous reports in the treatment 
records indicate otherwise.  

Even if the Board accepted the veteran's statements as to the 
frequency of his headaches the veteran has not shown severe 
economic inadaptability due to migraines.  The veteran has a 
history of working through his migraines and not having 
completely prostrating prolonged attacks, but attacks which 
end when he lays down, or are limited to visual symptoms, and 
do not require the veteran to miss work.  It is pertinent to 
note that his current 30 percent rating contemplates 
significant disability, including industrial impairment.  
Even though the veteran may have missed some work, he has not 
provided any supportive evidence, such as statements or 
documents from his employer, of significant lost time from 
work or any other evidence of severe economic inadaptability.  
(Emphasis added).  

The Board considered whether the veteran's statement in 
September 2003 and the VA examiners statement that the 
veteran's migraines had worsened represented an increase in 
disability for which a staged rating could be assigned.  In 
this instance the veteran's assertions in September 2003 and 
on the VA examination in October 2003 that his migraines are 
worse are inconsistent with his statements in the treatment 
records.  The September 2003 statement of the veteran that 
his migraines are worse is inconsistent with his report in 
the same statement that with his new medication, Topiramate, 
that most migraines have stopped.  

The Board has concluded preponderance of the evidence is 
against the claim for an original rating in excess of 30 
percent for migraines and that staged ratings are not 
appropriate in this instance.  

Right Shoulder

The original rating for the veteran's service-connected right 
shoulder disorder is based on the RO's conclusion the veteran 
has traumatic arthritis of the right shoulder.  The 
regulations require traumatic arthritis must be shown by X-
ray evidence.  38 C.F.R. § 4.71, Diagnostic Code 5010 (2003).  
In this case VA X-rays in November 2002 were negative.  There 
was no evidence of arthritis of the right shoulder.  

In the blank for reporting range of motion of the right 
shoulder the VA examiner in November 2002 referred to the 
figures for full range of motion of the shoulder noted in 
section D of the report.  While the right shoulder 
demonstrated pain with extreme ranges of internal and 
external rotation no limitation of motion to shoulder level 
was demonstrated.  Even with consideration of pain, 
repetition of motion, fatigue, incoordination, weakness and 
lack of endurance, no additional limitation of motion was 
found.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.59 (2003).  The only other 
impairment of function noted involved touching the back with 
the right hand noted on the July 1997 VA examination report 
which also noted the veteran had full range of motion of the 
shoulder.  The Board also noted the veteran's VA and private 
outpatient treatment records do not include any treatment for 
the right shoulder.  

In the absence of any evidence demonstrating the veteran had 
impairment of shoulder motion to shoulder level, a higher 
rating than 10 percent is not warranted.  As the findings on 
the VA examination reports in June 1997 and November 2002 are 
consistent a staged rating is not appropriate in this case.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a prostate disorder is denied.  

An original rating in excess of 10 percent for the right 
shoulder is denied.  

An original rating in excess of 30 percent of migraine 
headaches is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



